0123ÿ56557897   7ÿÿÿ83ÿ5 ÿÿÿ3ÿ  5ÿÿÿ13ÿ5ÿÿ5




                 IT IS HEREBY ORDERED THAT the VOSR hearing scheduled for
                 June 10 is hereby ADJOURNED to June 25, 2021, and will be
                 held at 10 a.m. in Courtroom 15A at the Daniel Patrick
                 Moynihan Courthouse, 500 Pearl Street, New York, NY,
                 10007. In light of this adjournment, the government shall
                 submit the materials described in the Court's June 2 order
                 by June 11, and the Supervisee shall submit such materials
                 by June 18.
                                          06/03/21
